J-S15011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAVID COPELAND                           :
                                          :
                    Appellant             :   No. 2452 EDA 2021

        Appeal from the Judgment of Sentence Entered July 16, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0006040-2016


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                         FILED AUGUST 31, 2022

      Appellant David Copeland appeals from the judgment of sentence

imposed following his conviction for involuntary deviate sexual intercourse

(IDSI) and related offenses. Appellant raises claims concerning the sufficiency

and weight of the evidence and the discretionary aspects of his sentence. We

affirm.

      The trial court summarized the underlying facts and procedural history

of this matter as follows:

      [The victim] testified to two instances of sexual abuse by
      Appellant, both of which occurred when she was only five years
      old. N.T. Trial, 2/28/18, at 30. At the time of the alleged
      offenses, [the victim’s] mother and Appellant were in a romantic
      relationship. Id. at 47, 95-96. [The victim] occasionally spent
      the night alone at Appellant’s home. Id. at 32. On other
      occasions, [the victim] and her sister, L.W., stayed overnight with
      Appellant. Id. at 32, 38-39, 132-33. L.W. testified that their
      mother was not present when the girls slept there. Id. at 134.
      Appellant’s residence was comprised of one large room, a hallway,
J-S15011-22


     and a bathroom. Id. at 33-34, 99-100. The main room contained
     a television and Appellant’s bed. Id. at 33-34. [The victim]
     testified that the first incident of abuse occurred when she and
     Appellant were alone in his home. Id. at 32. [The victim] recalled
     “sitting” on Appellant’s bed as she played “a fairy princess [video]
     game” on the TV. Id. at 35. At some point, Appellant repositioned
     [the victim], laid her on her stomach, and pulled her pants down.
     Id. at 36. Appellant subsequently engaged in anal intercourse
     with her. Id. at 36. [The victim] explained that his penis went
     “inside” of her “anal section” multiple times before the abuse
     stopped. Id. at 36-37.

     A couple of weeks later, Appellant abused [the victim] again in a
     nearly identical manner. Appellant picked up [the victim] and
     L.W. from their aunt’s house and drove them to his home. N.T.
     2/28/18 at 38. [The victim] recalled that Appellant “wanted to
     spend time with [them]” and that the girls’ mother was not
     present. Id. at 37-39. [The victim] testified that she was laying
     on Appellant’s bed and watching TV when, at some point, L.W.
     left to use the bathroom. Id. at 41. Appellant, who had been
     sitting on the bed, moved closer to [the victim] and “pulled down”
     her clothes. Id. at 42. Appellant engaged in anal intercourse with
     [the victim] and stopped when L.W. reentered the room. Id. at
     44. [The victim] testified that both episodes of abuse “felt weird”
     and caused her pain. Id. at 43.

     [The victim] first disclosed Appellant’s abuse to her mother when
     she was seven or eight years old. N.T. 2/28/18 at 46, 105-07.
     However, “nothing happen[ed],” as [the victim’s] mother did not
     take her to report the crimes to authorities. Id. at 54-55. A year
     or two later, [the victim] also reported the incidents to her sister
     and maternal aunt. Id. at 50-51, 55-61. Once again, no one
     reported the allegations to authorities. Id. at 61. In 2014, [the
     victim] disclosed the underlying offenses to a counselor at her
     school, who contacted the police. Id. at 69-70, 112. Appellant
     was eventually arrested and charged with the above offenses on
     June 1, 2016. Id. at 17.

     Based on these facts, following a waiver trial on February 28,
     2018, this court found Appellant guilty of involuntary deviate
     sexual intercourse with a child (IDSI), unlawful contact with a
     minor, endangering the welfare of a child (EWOC), corruption of




                                    -2-
J-S15011-22


       minors, and indecent assault of a person less than thirteen.[1]
       Sentencing was deferred for the completion of a pre-sentence
       investigation [(PSI)] report and mental health evaluation.

       On July 16, 2018, this court sentenced Appellant to an aggregate
       7 1/2 to 15 years’ incarceration, followed by 7 years of
       probation.[2] Appellant was also ordered to complete literacy
       classes. On July 26, 2018, Appellant filed two post-sentence
       motions for reconsideration, arguing that his sentence was
       “unnecessarily harsh.” Following a hearing on August 20, 2018,
       this court denied the motions.[3]

Trial Ct. Op., 1/13/22, at 1-3.

       After the trial court reinstated Appellant’s direct appeal rights nunc pro

tunc on November 24, 2021, Appellant filed a timely notice of appeal.

Appellant subsequently filed a court-ordered Pa.R.A.P. 1925(b) statement in

which he challenged the sufficiency the evidence supporting his IDSI

conviction, the discretionary aspects of his sentence, and the validity of his

convictions in light of the character evidence he presented at trial. The trial

____________________________________________


1 18 Pa.C.S. §§ 3123(b), 6318(a)(1), 4304(a)(1), 6301(a)(1)(i), and
3126(a)(7), respectively.

2  Specifically, the trial court sentenced Appellant to five to ten years’
incarceration for IDSI and two and a half to five years’ incarceration for
unlawful contact, to be served consecutively. The trial court also sentenced
Appellant to concurrent terms of seven years’ probation for EWOC, indecent
assault, and corruption of minors.

3 At the post-sentence motions hearing, the Commonwealth noted that the
trial court’s original sentencing order included a seven-year probation
sentence for corruption of minors, which exceeded the five-year statutory
maximum for a first-degree misdemeanor. See 18 Pa.C.S. § 1104. The trial
court explained that the mistake was due to a clerical error and issued a
corrected sentencing order reflecting a five-year probation sentence for
corruption of minors. See Corrected Sentencing Order, 8/20/18. However,
the order did not affect Appellant’s aggregate sentence.

                                           -3-
J-S15011-22



court filed a Rule 1925(a) opinion addressing Appellant’s sufficiency and

sentencing claims but concluding that Appellant waived his claims concerning

character evidence.

      On appeal, Appellant raises several issues, which we have reordered as

follows:

      1. Was the evidence insufficient to sustain the guilty verdict for
         unlawful contact with a minor as there was no evidence that
         Appellant intentionally contacted/communicated with the
         complaining witness for the specific purpose of committing any
         crime?

      2. Was the evidence insufficient to sustain the guilty verdicts for
         IDSI, unlawful contact with a minor, endangering welfare of
         children, corruption of minors and indecent assault, as
         Appellant presented substantive evidence of his good character
         for being peaceful and law-abiding, which raised a reasonable
         doubt and rendered the evidence insufficient on each element
         of each crime?

      3. Did Appellant’s substantive evidence of his good character for
         being peaceful and law-abiding create a reasonable doubt as to
         the charges of IDSI, unlawful contact with a minor,
         endangering welfare of children, corruption of minors and
         indecent assault. This reputation evidence was even more
         compelling where the Commonwealth introduced no
         corroborating forensic evidence as to assaults that occurred
         approximately nine years prior to any investigation taking
         place?

      4. Was the consecutive-in-nature sentence excessive and more
         than necessary to protect the public, vindicate the victim and
         rehabilitate an Appellant with no prior criminal record and who
         is amendable to complete rehabilitation?

Appellant’s Brief at 5.




                                     -4-
J-S15011-22



                      Sufficiency – Unlawful Contact

      In his first claim, Appellant challenges the sufficiency of the evidence

supporting his conviction for unlawful contact with a minor.        Id. at 25.

Specifically, Appellant contends that the Commonwealth failed to prove that

he intentionally contacted a minor for the purpose of committing a crime. Id.

at 27.   Instead, he asserts that “the evidence only established physical

contact” and there was “no actual communication that was done for the

purpose of committing an assault.”      Id.   Appellant contends that without

evidence of “verbal or non-verbal contact preceding or during the assaults . .

. the evidence was insufficient to prove the ‘contacts’ element of the crime of

unlawful contact.” Id. at 28.

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.




                                     -5-
J-S15011-22



Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      Section 6318 of the Crimes Code defines unlawful contact with a minor,

in pertinent part, as follows:

      (a) Offense defined.--A person commits an offense if he is
      intentionally in contact with a minor, or a law enforcement officer
      acting in the performance of his duties who has assumed the
      identity of a minor, for the purpose of engaging in an activity
      prohibited under any of the following, and either the person
      initiating the contact or the person being contacted is within this
      Commonwealth:

      (1) Any of the offenses enumerated in Chapter 31 (relating to
      sexual offenses).

                                 *     *     *

      “Contacts.” Direct or indirect contact or communication by any
      means, method or device, including contact or communication in
      person or through an agent or agency, through any print medium,
      the mails, a common carrier or communication common carrier,
      any     electronic    communication      system     and     any
      telecommunications, wire, computer or radio communications
      device or system.

18 Pa.C.S. § 6318.

      Further, it is well settled that “the uncorroborated testimony of a single

witness is sufficient to sustain a conviction for a criminal offense, so long as

that testimony can address and, in fact, addresses, every element of the

charged crime.”    Commonwealth v. Johnson, 180 A.3d 474, 481 (Pa.

Super. 2018).

      With respect to the “contact” element, this Court has explained:



                                     -6-
J-S15011-22


      [T]he crime of unlawful contact with a minor focuses on
      communication, verbal or non-verbal, and does not depend
      upon the timing of the communication. Thus, it matters not
      whether the communication occurred at the outset of or
      contemporaneously with the contact; once the communicative
      message is relayed to a minor, the crime of unlawful contact is
      complete. Thus, the statute is best understood as “unlawful
      communication with a minor,” for by its plain terms, it prohibits
      communication with a minor for the purpose of carrying out
      certain sex acts.

Commonwealth v. Davis, 225 A.3d 582, 587 (Pa. Super. 2019) (some

formatting altered, emphasis in original) (citations omitted).

      In Commonwealth v. Velez, 51 A.3d 260 (Pa. Super. 2012), the

defendant was convicted of unlawful contact with a minor after a woman found

the defendant molesting her daughter, who was “lying on the bed, nude from

the waist down, with her knees up and defendant’s head between her legs.”

Velez, 51 A.3d at 262.        On appeal, the defendant argued that the

Commonwealth failed to prove the “contact” element, as there was no

evidence “that he unlawfully communicated with the victim for purposes of

engaging in the prohibited sex acts.” Id. at 266. In rejecting the defendant’s

claim, this Court explained that “[t]he victim would not have had her pants

removed and her legs in that position absent previous contact by [the

defendant], either verbal or physical.”     Id.   Therefore, the Velez Court

concluded that there was sufficient evidence to prove indecent contact, as it

was “reasonable to infer that [the defendant] directed the victim, either

verbally or nonverbally, to unclothe below the waist and to assume that pose.”

Id.


                                     -7-
J-S15011-22



      Here, the trial court addressed Appellant’s sufficiency claim as follows:

      In the case at bar, there is no evidence that Appellant verbally
      communicated with [the victim] for the purpose of committing a
      sexual offense. [The victim] explicitly stated she could not
      remember whether Appellant said anything to her during the
      underlying incidents. N.T. 2/28/18 at 36, 41. Nonetheless, the
      evidence establishes that Appellant physically communicated
      with, directed, and/or instructed [the victim] and that he did so
      with the specific intent to commit IDSI.

      In describing the first incident of abuse, [the victim] testified that
      she was sitting on Appellant’s bed as she played a video game.
      Id. at 35-36. She explained that Appellant moved her from her
      seated position and laid her on her stomach, immediately before
      removing her clothes and engaging in anal intercourse with her.
      Id. at 35-36, 41-43. By repositioning and undressing [the victim],
      Appellant physically instructed her to submit to his depraved
      sexual desires. It is reasonable to infer that [the victim] would
      not have been unclothed, on her stomach without Appellant’s
      physical instruction, direction, and/or communication. Moreover,
      Appellant’s actions were clearly meant to, and did, facilitate the
      illicit sexual activity that followed. Thus, the evidence is sufficient
      to prove Appellant unlawfully contacted [the victim] for the
      purpose of committing IDSI, and his conviction should be
      affirmed.

Trial Ct. Op. at 7.

      Following our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we find no error in

the trial court’s conclusions. See Palmer, 192 A.3d at 89. As noted by the

trial court, the evidence established that Appellant physically repositioned the

victim and removed her clothes for the purpose of committing IDSI. See N.T.

Trial, 2/28/18, at 35-36, 41-43. Although there was no direct evidence of any

overt verbal communication between Appellant and the victim, it was

reasonable to infer that Appellant communicated with the victim, either

                                       -8-
J-S15011-22



nonverbally or verbally, to assume the position she was in when she was

assaulted by Appellant. See Velez, 51 A.3d at 262. Therefore, the evidence

was sufficient to prove the “contact” element of IDSI. See id. Accordingly,

Appellant is not entitled to relief on this claim.

                        Effect of Character Evidence

      In his next two claims, Appellant argues that all of his convictions were

improper in light of evidence that he had “a reputation in the community for

being peaceful and law-abiding.” Appellant’s Brief at 29.

      First, Appellant argues that although the victim’s testimony was

sufficient to prove the charges against him, “there was substantive evidence

of good character, [which] simply diminished the testimony well below the

evidentiary threshold of beyond a reasonable doubt.” Id. at 30. Therefore,

Appellant argues that his good character evidence “render[ed] each element

of each crime insufficient.” Id. Additionally, with respect to waiver, he argues

that he did “not specify any one element of a crime because his argument is

that every element of every charge was rendered insufficient by Appellant’s

substantive character evidence for being peaceful and law abiding.” Id.

      Second, Appellant argues that the “character evidence—in itself—is

enough for reasonable doubt.” Id. at 32. In support, he emphasizes that “no

investigation occurred until approximately nine years after the assaults

allegedly took place,” and that “in a case where there was no forensic evidence

to corroborate that an assault took place, [] credibility was of [the] utmost

importance.”    Id.   Finally, Appellant contends that although the trial court

                                       -9-
J-S15011-22



treated his claim as “a weight argument in disguise,” he “believes that an

argument based on good character evidence is an argument that should stand

on its own.” Id.

      As noted previously, the trial court found that Appellant waived both of

these claims. Specifically, the trial court explained:

      Appellant purports to raise a sufficiency of the evidence claim for
      each of his convictions. In support of his claim, Appellant notes
      that he presented “substantive evidence of his good character,”
      see Rule 1925(b) Statement at 2, and the Commonwealth did not
      present forensic evidence to corroborate the underlying
      allegations.     However, Appellant’s arguments unwittingly
      challenge the weight of the evidence. No relief is due under either
      theory, as (a) any claim relating to the sufficiency of the evidence
      is waived for want of specificity, and (b) Appellant did not preserve
      a weight claim for appeal and, therefore, any claim directed to the
      weight of the evidence is waived.

Trial Ct. Op. at 8 (footnote omitted).

      The trial court further stated:

      In Appellant’s 1925(b) statement, he does not argue that there is
      a lack of evidence supporting any of the statutory elements [for
      IDSI with a child, EWOC, corruption of minors, or indecent
      assault]. Appellant also does not claim there is a lack of evidence
      establishing him as the perpetrator of the alleged offenses.
      Accordingly, Appellant’s sufficiency claim is too imprecise to
      enable meaningful review. Further, this court is not obligated to
      reframe the issues or address Appellant’s unpreserved claim.
      Thus, Appellant’s sufficiency claims are waived, as he wholly failed
      to satisfy the mandates of Rule 1925(b).

Id. at 11-12.

      Following our review of the record, we agree with the trial court’s

conclusions. In his Rule 1925(b) statement, Appellant did not specify which


                                        - 10 -
J-S15011-22



elements of each conviction Appellant sought to challenge on appeal. See

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (reiterating

that a Rule 1925(b) statement must state with specificity the element or

elements that were insufficient, particularly when there are multiple

convictions for crimes that contain more than one element).           Therefore,

Appellant’s sufficiency claim is waived. See id.

      Further, to the extent Appellant argues that the trial court should have

credited his character witnesses instead of the victim, that claim goes to the

weight, not the sufficiency, of the evidence. See Commonwealth v. W.H.M.,

Jr., 932 A.2d 155, 160 (Pa. Super. 2007) (discussing a claim that the trial

court erred in crediting the testimony of one witness over another, and noting

that “such arguments go to the weight, not sufficiency, of the evidence”); see

also Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super. 2003)

(explaining that, unlike a weight claim, a sufficiency challenge does not include

an assessment of credibility). Because Appellant did not preserve a weight-

of-the-evidence claim before the trial court, that issue is waived.         See

Pa.R.Crim.P. 607(A) (stating that a weight claim must be preserved in a post-

sentence motion, a written motion before sentencing, or orally prior to

sentencing). Accordingly, Appellant is not entitled to relief.

                    Discretionary Aspects of Sentence

      In his remaining claim, Appellant argues that the trial court’s sentence

was “unreasonable because it was manifestly excessive, much too long[,] and

more than necessary to protect the public and vindicate the victim, and failed

                                     - 11 -
J-S15011-22



to consider the characteristics of [] Appellant.” Appellant’s Brief at 20. In

support, Appellant contends that “[t]he consecutive nature [of his sentence]

was excessive in light of [] Appellant’s good character, lack of a prior criminal

record, potential for complete rehabilitation, and because the sentence was

much more than needed to protect the public.” Id. Further, he asserts that

although the “sentence did consider [] Appellant’s rehabilitation, it did not

sufficiently consider his lack of prior record and great potential for complete

rehabilitation.” Id. at 23. Therefore, he concludes that the trial court abused

its discretion by sentencing him to consecutive terms of incarceration. Id.

      “[C]hallenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Before reaching the merits of such

claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
      2119(f)] concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence; and (4) whether the concise statement raises a
      substantial question that the sentence is inappropriate under the
      sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

      “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised



                                     - 12 -
J-S15011-22



for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted); see also Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the lower court are waived and cannot be

raised for the first time on appeal”).

      Here, the record reflects that Appellant preserved his sentencing claim

by filing a post-sentence motion, a timely notice of appeal, and including the

issue in his Rule 1925(b) statement. Appellant has included a Rule 2119(f)

statement in his brief. Therefore, we must consider whether Appellant has

presented a substantial question for review.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted).        “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Grays, 167 A.3d

793, 816 (Pa. Super. 2017) (citation omitted).

      “Generally, Pennsylvania law affords the sentencing court discretion to

impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed. Any challenge to

the exercise of this discretion ordinarily does not raise a substantial question.”

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (citation and

quotation marks omitted). This Court has also stated that “ordinarily, a claim

                                     - 13 -
J-S15011-22



that the sentencing court failed to consider or accord proper weight to a

specific sentencing factor does not raise a substantial question.”            Id.

(emphasis in original).

      However, “an excessive sentence claim—in conjunction with an

assertion that the court failed to consider mitigating factors—raises a

substantial question.” Commonwealth v. Caldwell, 117 A.3d 763, 769-70

(Pa. Super. 2015) (en banc). Further, this Court has held that an appellant’s

“challenge to the imposition of his consecutive sentences as unduly excessive,

together with his claim that the court failed to consider his rehabilitative needs

and mitigating factors upon fashioning its sentence, presents a substantial

question.” Commonwealth v. Swope, 123 A.3d 333, 340 (Pa. Super. 2015).

      Here, in his Rule 2119(f) statement, Appellant argues that although his

individual sentences were within the recommended guideline range, his

aggregate sentence “was excessive due to its consecutive nature” and in light

of the mitigating factors in this case. Appellant’s Brief at 18-19. Therefore,

we conclude that Appellant has raised a substantial question for our review.

See Swope, 123 A.3d at 340.         Accordingly, we will review the merits of

Appellant’s sentencing claim.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its


                                      - 14 -
J-S15011-22


      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), [including] the protection of the public,

[the] gravity of offense in relation to impact on victim and community, and

[the] rehabilitative needs of the defendant.” Commonwealth v. Fullin, 892

A.2d 843, 848 (Pa. Super. 2006) (citation omitted and formatting altered).

      “[T]he trial court is required to consider the particular circumstances of

the offense and the character of the defendant,” including the defendant’s

“prior criminal record, age, personal characteristics, and potential for

rehabilitation.”   Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa.

Super. 2009) (citations omitted).         This Court has held that “where the

sentencing judge had the benefit of a [PSI report], it will be presumed that he

or she was aware of the relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.”   Id. at 1135 (citation omitted).      This Court may only disturb a

standard range sentence if we find that the circumstances of the case rendered

the application of the guidelines “clearly unreasonable.”           42 Pa.C.S. §

9781(c)(2).

      Additionally, it is well settled that “Pennsylvania law affords the

sentencing    court   discretion   to   impose   its   sentence   concurrently   or



                                        - 15 -
J-S15011-22



consecutively to other sentences being imposed at the same time or to

sentences already imposed.” Commonwealth v. Austin, 66 A.3d 798, 808

(Pa. Super. 2013) (citation omitted); see also Commonwealth v. Hoag,

665 A.2d 1212, 1214 (Pa. Super. 1995) (stating that an appellant is not

entitled to a “volume discount” by having sentences run concurrently).

     Here, in its Rule 1925(a) opinion, the trial court addressed Appellant’s

sentencing claim as follows:

     In the case at bar, Appellant argues that the consecutive framing
     of his 7 1/2 to 15-year sentence is “excessive.” This court
     disagrees. Appellant has a prior record score of zero. IDSI with
     a child, the lead charge in this case, has an offense gravity score
     of 14. See 204 Pa. Code § 303.15. The offense is subject to a
     maximum penalty of forty years’ incarceration. 18 Pa.C.S. §
     3123(d)(1).       Accordingly, the standard-range sentencing
     guidelines recommend a minimum term of incarceration between
     six and twenty years for a single IDSI conviction. Appellant’s
     entire aggregate sentence falls on the lower end of this standard
     range. Thus, Appellant’s sentence is presumptively reasonable.
     See Commonwealth v. Fowler, 893 A.2d 758, 767 (Pa. Super.
     2006).

     The consecutive framing of Appellant’s sentence accounts for the
     fact that [the victim] was a five-year-old prepubescent child when
     he sexually assaulted her, Appellant assaulted her on more than
     one occasion, and Appellant abused his role as a caretaker in one
     of the most gruesome ways imaginable. Moreover, Appellant’s
     actions have had a severe impact on the [victim]. As the
     Commonwealth noted at sentencing,

        [the victim] has suffered severe, emotional distress as she
        was growing up. . . . [I]n some cases such as this there is a
        level of shame that a child . . . carries around with them.
        What the court does not know is she did suffer from several
        suicide attempts. She did try to stab herself [with] a knife.
        . . . She also tried to overdose on pills and spoke to medical
        staff about having thoughts about taking her mother’s
        prescription medication and trying to overdose on those.


                                    - 16 -
J-S15011-22


           This is a child who will need trauma counseling for the rest
           of her life[,] and it took a lot of courage for her to come
           forward.

        N.T. Sentencing Hr’g, 7/16/18, at 9-10.

        Finally, this court reviewed Appellant’s [PSI] report prior to
        sentencing and found no significant mitigating factors. When a
        sentencing court is informed by a PSI, it is presumed that the
        judge was aware of relevant information regarding the
        defendant’s character and “weighed all relevant information
        regarding the defendant’s character against any mitigating
        factors.” Commonwealth v. Mulkin, 228 A.3d 913, 917 (Pa.
        Super. 2020). Thus, it can be presumed that this court was aware
        of and considered all relevant information in sentencing Appellant,
        and Appellant’s claim must fail.

Trial Ct. Op. at 16-17 (some citations omitted and some formatting altered).

        Based on our review of the record, we discern no abuse of discretion by

the trial court. See Raven, 97 A.3d at 1253. The trial court had the benefit

of a PSI and considered the appropriate sentencing factors and mitigating

evidence as stated at the sentencing hearing.         See Ventura, 975 A.2d at

1135.    Ultimately, the trial court concluded that an aggregate sentence of

seven and one-half to fifteen years’ incarceration was necessary in light of the

circumstances of this case and the impact of Appellant’s crimes on the minor

victim. See Trial Ct. Op. at 16-17. Under these circumstances, we have no

basis upon which to conclude that the trial court’s application of the guidelines

was “clearly unreasonable” or that the trial court abused its discretion in

structuring    Appellant’s   sentences     consecutively.   See   42   Pa.C.S.   §

9781(c)(2); Austin, 66 A.3d at 808. Therefore, Appellant is not entitled to

relief. Accordingly, we affirm.



                                         - 17 -
J-S15011-22



     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022




                                 - 18 -